DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         Receipt of Applicant’s Amendment filed on 08/05/2021 is acknowledged.  The amendment includes the amending of claim 8, the cancellation of claims 1-7, 12, and 15-20, and the addition of claims 21-34.
Duty of Disclosure
3.	The applicant is reminded that they have a duty to disclose all pertinent references.  From Section 2001.04 of the MPEP:  “A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§  1.97(b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The  Office encourages applicants to carefully examine:
(A)    Three of the inventors have apparently written a scholarly article that corresponds to the instant application (See Article entitled “Concurrent Updates to Pages with Fixed-Size Rows Using Lock-Free Algorithms”, by Kodandaramaih et al., dated August 2020).  The examiner is placing this article on the record.  However, none of the cited references in this article have been submitted to the office.  The applicants should submit these references to be part of the record as the examiner is once again reminding the applicants regarding their duty of disclosure. 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 8, 9, 11, 14, 23, 25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nettleton et al. (U.S. PGPUB 2005/0289189) in view of Haderle et al. (Article entitled “ARIES:  A Transaction Recovery Method Supporting Fine-Granularity Locking and Partial Rollbacks Using Write-Ahead Logging”, dated 1992), and further in view of Beatty et al. (U.S. PGPUB 2012/0179655).
8.	Regarding claim 8, Nettleton teaches a method comprising:
B)  a first thread obtaining exclusive access to a first database element that corresponds to a first record in the database page (Paragraph 33); 
C)  a second thread obtaining exclusive access to a second database element that corresponds to a second record in the database page (Paragraph 33); 
E)  the first thread performing a first update with respect to the first record in the database page (Paragraph 33); 
I)  the second thread performing a second update with respect to the second record in the database page (Paragraph 33); 
J)  wherein the first update and the second update are performed concurrently (Abstract, Paragraph 33).
	The examiner notes that Nettleton teaches “a first thread obtaining exclusive access to a first database element that corresponds to a first record in the database page” as “The lock manager 230 can determine whether a lock on a particular resource can be granted, and is typically well suited to administer sub-page locking (e.g., row level locking), as each transaction T1 to Tn can operate on its respective copy of a data page. Since many copies of the data page can exist at any given time, the lock manager 230 can typically assure that concurrent transaction can modify information in a same data page, albeit at different rows. For example, lock manager 230 can grant an exclusive lock for a particular row to a transaction, and other transactions would then be restricted to modify such row, even though modifications to other rows can still be permitted. Thus, based on a normal concurrency of operations, the lock manager 230 can grant or deny a lock to a particular resource” (Paragraph 33).  The examiner further notes that the instant specification defines a thread as simply a unit of execution within a computing system (See Paragraph 4).  Thus, the concurrent updates of rows of a page via transactions in Nettleton are performed by threads in the Nettleton teaches “a second thread obtaining exclusive access to a second database element that corresponds to a second record in the database page” as “The lock manager 230 can determine whether a lock on a particular resource can be granted, and is typically well suited to administer sub-page locking (e.g., row level locking), as each transaction T1 to Tn can operate on its respective copy of a data page. Since many copies of the data page can exist at any given time, the lock manager 230 can typically assure that concurrent transaction can modify information in a same data page, albeit at different rows. For example, lock manager 230 can grant an exclusive lock for a particular row to a transaction, and other transactions would then be restricted to modify such row, even though modifications to other rows can still be permitted. Thus, based on a normal concurrency of operations, the lock manager 230 can grant or deny a lock to a particular resource” (Paragraph 33).  The examiner further notes that the instant specification defines a thread as simply a unit of execution within a computing system (See Paragraph 4).  Thus, the concurrent updates of rows of a page via transactions in Nettleton are performed by threads in the broadest reasonable interpretation as transactions are units of execution within a computing system.  Therefore, a transaction T2 updating a different row of a page (via an exclusive lock) teaches the claimed obtaining.  The examiner further notes that Nettleton teaches “the first thread performing a first update with respect to the first record in the database page” as “The lock manager 230 can determine whether a lock on a particular resource can be granted, and is typically well suited to administer sub-page locking (e.g., row level locking), as each transaction T1 to Tn can operate on its respective copy of a data page. Since many copies of the data page can exist at any given time, the lock manager 230 can typically assure that concurrent transaction can modify information in a same data page, albeit at different rows. For example, lock manager 230 can grant an exclusive lock for a particular row to a transaction, and other transactions would then be restricted to modify such row, even though modifications to other rows can still be permitted. Thus, based on a normal concurrency of operations, the lock manager 230 can grant or deny a lock to a particular resource” (Paragraph 33).  The examiner further notes that the updating of a row via transaction T1 teaches the claimed performing of a first update.  The examiner further notes that Nettleton teaches “the second thread performing a second update with respect to the second record in the database page” as “The lock manager 230 can determine whether a lock on a particular resource can be granted, and is typically well suited to administer sub-page locking (e.g., row level locking), as each transaction T1 to Tn can operate on its respective copy of a data page. Since many copies of the data page can exist at any given time, the lock manager 230 can typically assure that concurrent transaction can modify information in a same data page, albeit at different rows. For example, lock manager 230 can grant an exclusive lock for a particular row to a transaction, and other transactions would then be restricted to modify such row, even though modifications to other rows can still be permitted. Thus, based on a normal concurrency of operations, the lock manager 230 can grant or deny a lock to a particular resource” (Paragraph 33).  The examiner further notes that the updating of a row via transaction T2 teaches the Nettleton teaches “wherein the first update and the second update are performed concurrently” as “Systems and methodologies are provided for efficiently performing concurrent transactions by multiple users, and tracking data at a logical level beneath a physical level of the object being modified” (Abstract) and “The lock manager 230 can determine whether a lock on a particular resource can be granted, and is typically well suited to administer sub-page locking (e.g., row level locking), as each transaction T1 to Tn can operate on its respective copy of a data page. Since many copies of the data page can exist at any given time, the lock manager 230 can typically assure that concurrent transaction can modify information in a same data page, albeit at different rows. For example, lock manager 230 can grant an exclusive lock for a particular row to a transaction, and other transactions would then be restricted to modify such row, even though modifications to other rows can still be permitted. Thus, based on a normal concurrency of operations, the lock manager 230 can grant or deny a lock to a particular resource” (Paragraph 33).  The examiner further notes that the execution of the concurrent transactions entails performing concurrent updates.
Nettleton does not explicitly teach:
A)  supporting concurrent updates to a database page in a database system that implements write-ahead logging;
F)  generating a first log record for a transaction log;
G)  the first log record corresponding to the first update;
H)  the first log record comprising a first log sequence number;
K)  generating a second log record for the transaction log;
L)  the second log record corresponding to the second update;
M)  the second log record comprising a second log sequence number; and
N)  setting a log sequence number of the database page to a maximum of the first log sequence number corresponding to the first log record in the transaction log and the second log sequence number corresponding to the second log record in the transaction log.
	Haderle, however, teaches “supporting concurrent updates to a database page in a database system that implements write-ahead logging” as “In this paper we present a simple and efficient method, called ARIES ( Algorithm for Recovery and Isolation Exploiting Semantics), which supports partial rollbacks of transactions, fine granularity (e. g., record) locking and recovery using write-ahead logging (WAL)… ARIES supports fuzzy checkpoints, selective and deferred restart, fuzzy image copies, media recovery, and high concurrency lock modes (e. g., increment /decrement) which exploit the semantics of the operations and require the ability to perform operation logging. ARIES is flexible with respect to the kinds of buffer management policies that can be implemented. It supports objects of varying length efficiently. By enabling parallelism during restart, page-oriented redo, and logical undo, it enhances concurrency and performance. We show why some of the System R paradigms for logging and recovery, which were based on the shadow page technique, need to be changed in the context of WAL” (Abstract), “generating a first log record for a transaction log” as “Every log record is assigned a unique log sequence number “the first log record corresponding to the first update” as “Every log record is assigned a unique log sequence number (LSN) when that record is appended to the log. The LSNS are assigned in ascending sequence” (Page 96), “ARIES uses a single LSN on each page to track the page’s state. Whenever a page is updated and a log record is written, the LSN of the log record is placed in the page-LSN field of the updated page. This tagging of the page with the LSN allows ARIES to precisely track, for restart- and media recovery purposes, the state of the page with respect to logged updates for that page. It allows ARIES to support novel lock modes! using which, before an update performed on a record’s field by one transaction is committed, another transaction may be permitted to modify the same data for specified operations” (Page 110), “LSN. Address of the first byte of the log record in the ever-growing log address space. This is a monotonically increasing value. This is shown here as a field only to make it easier to describe ARIES. The LSN need not actually be stored in the record” (Page 113), and “One of the fields in every page of the database is the page-LSN field. It contains the LSN of the log record that describes the latest update to the page. This record may be a regular update record or a CLR. ARIES expects the buffer manager to enforce the WAL protocol. Except for this, ARIES does not place any restrictions on the buffer page replacement policy. The steal buffer management policy may be used. In-place updating is performed on nonvolatile storage” (Page 113), “the first log record comprising a first log sequence number” as “Every log record is assigned a unique log sequence number (LSN) when that record is appended to the log. The LSNS are assigned in ascending sequence” (Page 96), “ARIES uses a single LSN on each page to track the page’s state. Whenever a page is updated and a log record is written, the LSN of the log record is placed in the page-LSN field of the updated page. This tagging of the page with the LSN allows ARIES to precisely track, for restart- and media recovery purposes, the state of the page with respect to logged updates for that page. It allows ARIES to support novel lock modes! using which, before an update performed on a record’s field by one transaction is committed, another transaction may be permitted to modify the same data for specified operations” (Page “generating a second log record for the transaction log” as “Every log record is assigned a unique log sequence number (LSN) when that record is appended to the log. The LSNS are assigned in ascending sequence” (Page 96), “ARIES uses a single LSN on each page to track the page’s state. Whenever a page is updated and a log record is written, the LSN of the log record is placed in the page-LSN field of the updated page. This tagging of the page with the LSN allows ARIES to precisely track, for restart- and media recovery purposes, the state of the page with respect to logged updates for that page. It allows ARIES to support novel lock modes! using which, before an update performed on a record’s field by one transaction is committed, another transaction may be permitted to modify the same data for specified operations” (Page 110), “LSN. Address of the first byte of the log record in the ever-growing log address space. This is a monotonically increasing value. This is shown here as a field only to make it easier to describe ARIES. The LSN need not actually be stored in the record” (Page 113), and “One of the fields in every page of the database is the page-LSN field. It contains the LSN of the log record that describes the latest update to the page. This record may be a regular update record or a CLR. ARIES expects the buffer manager to enforce the WAL protocol. Except for this, ARIES does not place any restrictions on the buffer page replacement policy. The steal buffer management policy may be used. In-place updating is performed on nonvolatile storage” (Page 113), “the second log record corresponding to the second update” as “Every log record is assigned a unique log sequence number (LSN) when that record is appended to the log. The LSNS are assigned in ascending sequence” (Page 96), “ARIES uses a single LSN on each page to track the page’s state. Whenever a page is updated and a log record is written, the LSN of the log record is placed in the page-LSN field of the updated page. This tagging of the page with the LSN allows ARIES to precisely track, for restart- and media recovery purposes, the state of the page with respect to logged updates for that page. It allows ARIES to support novel lock modes! using which, before an update performed on a record’s field by one transaction is committed, another transaction may be permitted to modify the same data for specified operations” (Page 110), “LSN. Address of the first byte of the log record in the ever-growing log address space. This is a monotonically increasing value. This is shown here as a field only to make it easier to describe ARIES. The LSN need not actually be stored in the record” (Page 113), and “One of the fields in every page of the database is the page-LSN field. It contains the LSN of the log record that describes the latest update to the page. This record may be a regular update record or a CLR. ARIES expects the buffer manager to enforce the WAL protocol. Except for this, ARIES does not place any restrictions on the buffer page replacement policy. The steal buffer management policy may be used. In-place updating is performed on nonvolatile “the second log record comprising a second log sequence number” as “Every log record is assigned a unique log sequence number (LSN) when that record is appended to the log. The LSNS are assigned in ascending sequence” (Page 96), “ARIES uses a single LSN on each page to track the page’s state. Whenever a page is updated and a log record is written, the LSN of the log record is placed in the page-LSN field of the updated page. This tagging of the page with the LSN allows ARIES to precisely track, for restart- and media recovery purposes, the state of the page with respect to logged updates for that page. It allows ARIES to support novel lock modes! using which, before an update performed on a record’s field by one transaction is committed, another transaction may be permitted to modify the same data for specified operations” (Page 110), “LSN. Address of the first byte of the log record in the ever-growing log address space. This is a monotonically increasing value. This is shown here as a field only to make it easier to describe ARIES. The LSN need not actually be stored in the record” (Page 113), and “One of the fields in every page of the database is the page-LSN field. It contains the LSN of the log record that describes the latest update to the page. This record may be a regular update record or a CLR. ARIES expects the buffer manager to enforce the WAL protocol. Except for this, ARIES does not place any restrictions on the buffer page replacement policy. The steal buffer management policy may be used. In-place updating is performed on nonvolatile storage” (Page 113), and “setting a log sequence number of the database page to a maximum of the first log sequence number corresponding to the first log record in the transaction log and the second log sequence number corresponding to the second log record in the transaction log” as “Every log record is assigned a unique log sequence number (LSN) when that record is appended to the log. The LSNS are assigned in ascending sequence” (Page 96), “ARIES uses a single LSN on each page to track the page’s state. Whenever a page is updated and a log record is written, the LSN of the log record is placed in the page-LSN field of the updated page. This tagging of the page with the LSN allows ARIES to precisely track, for restart- and media recovery purposes, the state of the page with respect to logged updates for that page. It allows ARIES to support novel lock modes! using which, before an update performed on a record’s field by one transaction is committed, another transaction may be permitted to modify the same data for specified operations” (Page 110), “LSN. Address of the first byte of the log record in the ever-growing log address space. This is a monotonically increasing value. This is shown here as a field only to make it easier to describe ARIES. The LSN need not actually be stored in the record” (Page 113), and “One of the fields in every page of the database is the page-LSN field. It contains the LSN of the log record that describes the latest update to the page. This record may be a regular update record or a CLR. ARIES expects the buffer manager to enforce the WAL protocol. Except for this, ARIES does not place any restrictions on the buffer page replacement policy. The steal buffer management policy may be used. In-place updating is performed on nonvolatile storage” (Page 113).
	The examiner further notes that the secondary reference of Haderle describes the ARIES database methodology that clearly supports WAL.  The combination would result in the database system of Nettleton to use WAL.  Moreover, Haderle clearly teaches that log records each have LSNs and that the page of the database contains the latest (i.e. max) LSN number.
Haderle’s would have allowed Nettleton’s to provide a method for improved flexibility and better performance, as noted by Haderle (Page 96).
	Nettleton and Haderle do not explicitly teach:
D)  wherein records in the database page have a fixed size.
	Beatty, however, teaches “wherein records in the database page have a fixed size” as “The PFS pages record the allocation status of each page, such as whether an individual page has been allocated and the amount of free space on each page” (Paragraph 9).
	The examiner further notes that the instant specification explicitly states that PFS pages have records with a fixed size typically (See “A PFS page 504 typically includes records for a relatively large number of different database pages (e.g., 8088 pages). Each record may be a fixed size (e.g., one byte)” (Paragraph 57)).  Thus, the records in the PFS pages of Beatty (which is from the same assignee as the instant application, namely Microsoft) teaches the claimed fixed size.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Beatty’s would have allowed Nettleton’s and Haderle’s to provide a method for expanding on ways to track free space, as noted by Beatty (Paragraph 9).

	Regarding claim 9, Nettleton further teaches a method comprising:
A)  wherein neither the first thread nor the second thread has exclusive access to the database page (Paragraph 33).
	The examiner notes that Nettleton teaches “wherein neither the first thread nor the second thread has exclusive access to the database page” as “The lock manager 230 can determine whether a lock on a particular resource can be granted, and is typically well suited to administer sub-page locking (e.g., row level locking), as each transaction T1 to Tn can operate on its respective copy of a data page. Since many copies of the data page can exist at any given time, the lock manager 230 can typically assure that concurrent transaction can modify information in a same data page, albeit at different rows. For example, lock manager 230 can grant an exclusive lock for a particular row to a transaction, and other transactions would then be restricted to modify such row, even though modifications to other rows can still be permitted. Thus, based on a normal concurrency of operations, the lock manager 230 can grant or deny a lock to a particular resource” (Paragraph 33).  The examiner further notes that execution of locking at a row-level entails shared access to the page that houses such rows (i.e. no transaction has an exclusive page-level lock).

Regarding claim 11, Nettleton does not explicitly teach a method comprising:
A)  wherein: the database page corresponds to a node that is part of a B-tree representation of data;
B)  the first record corresponds to a first key of the node; and 
C)  the second record corresponds to a second key of the node.
	Haderle, however, teaches “wherein: the database page corresponds to a node that is part of a B-tree representation of data” as “a key inserted on page 10 of “the first record corresponds to a first key of the node” as “a key inserted on page 10 of a B ‘-tree by one transaction may be moved to page 20 by another transaction before the key insertion is committed. Later, if the first transaction were to roll back, then the key will be located on page 20 by retraversing the tree and deleted from there. A CLR will be written to describe the key deletion on page 20. This permits page-oriented redo which is very efficient. [59, 621 describe ARIES/LHS and ARIES/IM which exploit this logical undo feature” (Page 110), and “the second record corresponds to a second key of the node” as “a key inserted on page 10 of a B ‘-tree by one transaction may be moved to page 20 by another transaction before the key insertion is committed. Later, if the first transaction were to roll back, then the key will be located on page 20 by retraversing the tree and deleted from there. A CLR will be written to describe the key deletion on page 20. This permits page-oriented redo which is very efficient. [59, 621 describe ARIES/LHS and ARIES/IM which exploit this logical undo feature” (Page 110),
	The examiner further notes that the secondary reference of Haderle describes the ARIES includes B-Tree support with key insert.  The combination would result in the concurrent updates of Nettleton to be key updates.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Haderle’s would have allowed Nettleton’s to provide a method for improved flexibility and better performance, as noted by Haderle (Page 96).

Regarding claim 14, Nettleton does not explicitly teach a method comprising:
A)  creating at least one data structure for dirty page tracking; 
B)  generating a first log record for the first update, the first log record comprising a first log sequence number; 
C)  generating a second log record for the second update, the second log record comprising a second log sequence number; and 
D)  setting a dirty page log sequence number to a minimum of the first log sequence number and the second log sequence number.
	Haderle, however, teaches “creating at least one data structure for dirty page tracking” as “ARIES takes checkpoints. The checkpoint log records identify the transactions that are active, their states, and the LSNS of their most recently written log records, and also the modified data (dirty data) that is in the buffer pool. The latter information is needed to determine from where the redo pass of restart recovery should begin its processing. ACM Transactions on Database” (Page 110), “During restart recovery (see Figure 6), ARIES first scans the log, starting from the first record of the last checkpoint, up to the end of the log. During this analysis pass, information about dirty pages and transactions that were in progress at the time of the checkpoint is brought up to date as of the end of the log. The analysis pass uses the dirty pages information to determine the starting point ( RedoLSN) for the log scan of the “generating a first log record for the first update, the first log record comprising a first log sequence number” as “Every log record is assigned a unique log sequence number (LSN) when that record is appended to the log. The LSNS are assigned in ascending sequence” (Page 96), “ARIES uses a single LSN on each page to track the page’s state. Whenever a page is updated and a log record is written, the LSN of the log record is placed in the page-LSN field of the updated page. This tagging of the page with the LSN allows ARIES to precisely track, for restart- and media recovery purposes, the state of the page with respect to logged updates for that page. It allows ARIES to support novel lock modes! using which, before an update performed on a record’s field by one transaction is committed, another transaction may be permitted to modify the same data for specified operations” (Page 110), “LSN. Address of the first byte of the log record in the ever-growing log address space. This is a monotonically increasing value. This is shown here as a field only to make it easier to describe ARIES. The LSN need not actually be stored in the record” (Page 113), and “One of the fields in every page of the database is the page-LSN field. It contains the LSN of the log record that describes the latest update to the page. This record may be a regular update record or a CLR. ARIES expects the buffer manager to enforce the WAL protocol. Except for this, ARIES does not place any restrictions on the buffer page replacement policy. The steal buffer management policy may be used. In-place updating is performed on nonvolatile storage.” (Page 113), “generating a second log record for the second update, the second log record comprising a second log sequence number” as “Every log record is assigned a unique log sequence number (LSN) when that record is appended to the log. The LSNS are assigned in ascending sequence” (Page 96), “ARIES uses a single LSN on each page to track the page’s state. Whenever a page is updated and a log record is written, the LSN of the log record is placed in the page-LSN field of the updated page. This tagging of the page with the LSN allows ARIES to precisely track, for restart- and media recovery purposes, the state of the page with respect to logged updates for that page. It allows ARIES to support novel lock modes! using which, before an update performed on a record’s field by one transaction is committed, another transaction may be permitted to modify the same data for specified operations” (Page 110), “LSN. Address of the first byte of the log record in the ever-growing log address space. This is a monotonically increasing value. This is shown here as a field only to make it easier to describe ARIES. The LSN need not actually be stored in the record” (Page 113), and “One of the fields in every page of the database is the page-LSN field. It contains the LSN of the log record that describes the latest update to the page. This record may be a regular update record or a CLR. ARIES expects the buffer manager to enforce the WAL protocol. Except for this, ARIES does not place any restrictions on the buffer page replacement policy. The steal buffer management policy may be used. In-place updating is performed on nonvolatile storage.” (Page 113), and “setting a dirty page log sequence number to a minimum of the first log sequence number and the second log sequence number” as “ARIES takes checkpoints. The checkpoint log records identify the 
	The examiner further notes that the secondary reference of Haderle clearly teaches that log records each have LSNs.  Moreover, the RecLSN (i.e. the claimed dirty page log number) is set as the minimum. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Haderle’s would have allowed Nettleton’s to provide a method for improved flexibility and better performance, as noted by Haderle (Page 96).

Regarding claim 23, Nettleton teaches a method comprising:
B)  a first thread obtaining exclusive access to a first database element that corresponds to a first record in the database page (Paragraph 33); 
C)  a second thread obtaining exclusive access to a second database element that corresponds to a second record in the database page (Paragraph 33); 
E)  the first thread performing a first update with respect to the first record in the database page (Paragraph 33); 
I)  the second thread performing a second update with respect to the second record in the database page (Paragraph 33); 
J)  wherein the first update and the second update are performed concurrently (Abstract, Paragraph 33).
	The examiner notes that Nettleton teaches “a first thread obtaining exclusive access to a first database element that corresponds to a first record in the database page” as “The lock manager 230 can determine whether a lock on a particular resource can be granted, and is typically well suited to administer sub-page locking (e.g., row level locking), as each transaction T1 to Tn can operate on its respective copy of a data page. Since many copies of the data page can exist at any given time, the lock manager 230 can typically assure that concurrent transaction can modify information in a same data page, albeit at different rows. For example, lock manager 230 can grant an exclusive lock for a particular row to a transaction, and other transactions would then be restricted to modify such row, even though modifications to other rows can still be permitted. Thus, based on a normal concurrency of operations, the lock manager 230 can grant or deny a lock to a particular resource” (Paragraph 33).  The examiner further notes that the instant specification defines a thread as simply a Nettleton are performed by threads in the broadest reasonable interpretation as transactions are units of execution within a computing system.  Therefore, a transaction T1 updating a row of a page (via an exclusive lock) teaches the claimed obtaining.  The examiner further notes that Nettleton teaches “a second thread obtaining exclusive access to a second database element that corresponds to a second record in the database page” as “The lock manager 230 can determine whether a lock on a particular resource can be granted, and is typically well suited to administer sub-page locking (e.g., row level locking), as each transaction T1 to Tn can operate on its respective copy of a data page. Since many copies of the data page can exist at any given time, the lock manager 230 can typically assure that concurrent transaction can modify information in a same data page, albeit at different rows. For example, lock manager 230 can grant an exclusive lock for a particular row to a transaction, and other transactions would then be restricted to modify such row, even though modifications to other rows can still be permitted. Thus, based on a normal concurrency of operations, the lock manager 230 can grant or deny a lock to a particular resource” (Paragraph 33).  The examiner further notes that the instant specification defines a thread as simply a unit of execution within a computing system (See Paragraph 4).  Thus, the concurrent updates of rows of a page via transactions in Nettleton are performed by threads in the broadest reasonable interpretation as transactions are units of execution within a computing system.  Therefore, a transaction T2 updating a different row of a page (via an exclusive lock) teaches the claimed obtaining.  The examiner further notes that Nettleton teaches “the first thread performing a first update with respect to the first record in the database page” as “The lock manager 230 can determine whether a lock on a particular resource can be granted, and is typically well suited to administer sub-page locking (e.g., row level locking), as each transaction T1 to Tn can operate on its respective copy of a data page. Since many copies of the data page can exist at any given time, the lock manager 230 can typically assure that concurrent transaction can modify information in a same data page, albeit at different rows. For example, lock manager 230 can grant an exclusive lock for a particular row to a transaction, and other transactions would then be restricted to modify such row, even though modifications to other rows can still be permitted. Thus, based on a normal concurrency of operations, the lock manager 230 can grant or deny a lock to a particular resource” (Paragraph 33).  The examiner further notes that the updating of a row via transaction T1 teaches the claimed performing of a first update.  The examiner further notes that Nettleton teaches “the second thread performing a second update with respect to the second record in the database page” as “The lock manager 230 can determine whether a lock on a particular resource can be granted, and is typically well suited to administer sub-page locking (e.g., row level locking), as each transaction T1 to Tn can operate on its respective copy of a data page. Since many copies of the data page can exist at any given time, the lock manager 230 can typically assure that concurrent transaction can modify information in a same data page, albeit at different rows. For example, lock manager 230 can grant an exclusive lock for a particular row to a transaction, and other transactions would then be restricted to modify such row, even though modifications to other rows can still be permitted. Thus, based on a normal concurrency of operations, Nettleton teaches “wherein the first update and the second update are performed concurrently” as “Systems and methodologies are provided for efficiently performing concurrent transactions by multiple users, and tracking data at a logical level beneath a physical level of the object being modified” (Abstract) and “The lock manager 230 can determine whether a lock on a particular resource can be granted, and is typically well suited to administer sub-page locking (e.g., row level locking), as each transaction T1 to Tn can operate on its respective copy of a data page. Since many copies of the data page can exist at any given time, the lock manager 230 can typically assure that concurrent transaction can modify information in a same data page, albeit at different rows. For example, lock manager 230 can grant an exclusive lock for a particular row to a transaction, and other transactions would then be restricted to modify such row, even though modifications to other rows can still be permitted. Thus, based on a normal concurrency of operations, the lock manager 230 can grant or deny a lock to a particular resource” (Paragraph 33).  The examiner further notes that the execution of the concurrent transactions entails performing concurrent updates.
Nettleton does not explicitly teach:
A)  supporting concurrent updates to a database page in a database system that implements write-ahead logging;
F)  generating a first log record for a transaction log;
G)  the first log record corresponding to the first update;
H)  the first log record comprising a first log sequence number;
K)  generating a second log record for the transaction log;
L)  the second log record corresponding to the second update;
M)  the second log record comprising a second log sequence number; and
N)  creating a data structure for dirty page tracking; and
O)  setting a dirty page log sequence number to a minimum of the first log sequence number corresponding to the first log record in the transaction log and the second log sequence number corresponding to the second log record in the transaction log.
	Haderle, however, teaches “supporting concurrent updates to a database page in a database system that implements write-ahead logging” as “In this paper we present a simple and efficient method, called ARIES ( Algorithm for Recovery and Isolation Exploiting Semantics), which supports partial rollbacks of transactions, fine granularity (e. g., record) locking and recovery using write-ahead logging (WAL)… ARIES supports fuzzy checkpoints, selective and deferred restart, fuzzy image copies, media recovery, and high concurrency lock modes (e. g., increment /decrement) which exploit the semantics of the operations and require the ability to perform operation logging. ARIES is flexible with respect to the kinds of buffer management policies that can be implemented. It supports objects of varying length efficiently. By enabling parallelism during restart, page-oriented redo, and logical undo, it enhances concurrency and performance. We show why some of the System R paradigms for logging and recovery, which were based on the shadow page technique, need to be “generating a first log record for a transaction log” as “Every log record is assigned a unique log sequence number (LSN) when that record is appended to the log. The LSNS are assigned in ascending sequence” (Page 96), “ARIES uses a single LSN on each page to track the page’s state. Whenever a page is updated and a log record is written, the LSN of the log record is placed in the page-LSN field of the updated page. This tagging of the page with the LSN allows ARIES to precisely track, for restart- and media recovery purposes, the state of the page with respect to logged updates for that page. It allows ARIES to support novel lock modes! using which, before an update performed on a record’s field by one transaction is committed, another transaction may be permitted to modify the same data for specified operations” (Page 110), “LSN. Address of the first byte of the log record in the ever-growing log address space. This is a monotonically increasing value. This is shown here as a field only to make it easier to describe ARIES. The LSN need not actually be stored in the record” (Page 113), and “One of the fields in every page of the database is the page-LSN field. It contains the LSN of the log record that describes the latest update to the page. This record may be a regular update record or a CLR. ARIES expects the buffer manager to enforce the WAL protocol. Except for this, ARIES does not place any restrictions on the buffer page replacement policy. The steal buffer management policy may be used. In-place updating is performed on nonvolatile storage” (Page 113), “the first log record corresponding to the first update” as “Every log record is assigned a unique log sequence number (LSN) when that record is appended to the log. The LSNS are assigned in ascending sequence” (Page 96), “ARIES uses a single LSN on each page to track the page’s state. Whenever a page is updated and a log record is written, the LSN of the log record is placed in the page-LSN field of the updated page. This tagging of the page with the LSN allows ARIES to precisely track, for restart- and media recovery purposes, the state of the page with respect to logged updates for that page. It allows ARIES to support novel lock modes! using which, before an update performed on a record’s field by one transaction is committed, another transaction may be permitted to modify the same data for specified operations” (Page 110), “LSN. Address of the first byte of the log record in the ever-growing log address space. This is a monotonically increasing value. This is shown here as a field only to make it easier to describe ARIES. The LSN need not actually be stored in the record” (Page 113), and “One of the fields in every page of the database is the page-LSN field. It contains the LSN of the log record that describes the latest update to the page. This record may be a regular update record or a CLR. ARIES expects the buffer manager to enforce the WAL protocol. Except for this, ARIES does not place any restrictions on the buffer page replacement policy. The steal buffer management policy may be used. In-place updating is performed on nonvolatile storage” (Page 113), “the first log record comprising a first log sequence number” as “Every log record is assigned a unique log sequence number (LSN) when that record is appended to the log. The LSNS are assigned in ascending sequence” (Page 96), “ARIES uses a single LSN on each page to track the page’s state. Whenever a page is updated and a log record is written, the LSN of the log record is placed in the page-LSN field of the updated page. This tagging of the page with the LSN allows ARIES to precisely track, for restart- and media recovery purposes, the state of the page with respect to logged updates for that page. It allows ARIES to support novel lock modes! using which, before “generating a second log record for the transaction log” as “Every log record is assigned a unique log sequence number (LSN) when that record is appended to the log. The LSNS are assigned in ascending sequence” (Page 96), “ARIES uses a single LSN on each page to track the page’s state. Whenever a page is updated and a log record is written, the LSN of the log record is placed in the page-LSN field of the updated page. This tagging of the page with the LSN allows ARIES to precisely track, for restart- and media recovery purposes, the state of the page with respect to logged updates for that page. It allows ARIES to support novel lock modes! using which, before an update performed on a record’s field by one transaction is committed, another transaction may be permitted to modify the same data for specified operations” (Page 110), “LSN. Address of the first byte of the log record in the ever-growing log address space. This is a monotonically increasing value. This is shown here as a field only to make it easier to describe ARIES. The LSN need not actually be stored in the record” (Page 113), and “One of the fields in every page of the database is the page-LSN field. It contains the LSN of the log record that describes the latest update to the page. This record may be a regular update record or a CLR. ARIES expects the buffer manager to enforce the WAL protocol. Except for this, ARIES does not place any restrictions on the buffer page replacement policy. The steal buffer management policy may be used. In-place updating is performed on nonvolatile storage” (Page 113), “the second log record corresponding to the second update” as “Every log record is assigned a unique log sequence number (LSN) when that record is appended to the log. The LSNS are assigned in ascending sequence” (Page 96), “ARIES uses a single LSN on each page to track the page’s state. Whenever a page is updated and a log record is written, the LSN of the log record is placed in the page-LSN field of the updated page. This tagging of the page with the LSN allows ARIES to precisely track, for restart- and media recovery purposes, the state of the page with respect to logged updates for that page. It allows ARIES to support novel lock modes! using which, before an update performed on a record’s field by one transaction is committed, another transaction may be permitted to modify the same data for specified operations” (Page 110), “LSN. Address of the first byte of the log record in the ever-growing log address space. This is a monotonically increasing value. This is shown here as a field only to make it easier to describe ARIES. The LSN need not actually be stored in the record” (Page 113), and “One of the fields in every page of the database is the page-LSN field. It contains the LSN of the log record that describes the latest update to the page. This record may be a regular update record or a CLR. ARIES expects the buffer manager to enforce the WAL protocol. Except for this, “the second log record comprising a second log sequence number” as “Every log record is assigned a unique log sequence number (LSN) when that record is appended to the log. The LSNS are assigned in ascending sequence” (Page 96), “ARIES uses a single LSN on each page to track the page’s state. Whenever a page is updated and a log record is written, the LSN of the log record is placed in the page-LSN field of the updated page. This tagging of the page with the LSN allows ARIES to precisely track, for restart- and media recovery purposes, the state of the page with respect to logged updates for that page. It allows ARIES to support novel lock modes! using which, before an update performed on a record’s field by one transaction is committed, another transaction may be permitted to modify the same data for specified operations” (Page 110), “LSN. Address of the first byte of the log record in the ever-growing log address space. This is a monotonically increasing value. This is shown here as a field only to make it easier to describe ARIES. The LSN need not actually be stored in the record” (Page 113), and “One of the fields in every page of the database is the page-LSN field. It contains the LSN of the log record that describes the latest update to the page. This record may be a regular update record or a CLR. ARIES expects the buffer manager to enforce the WAL protocol. Except for this, ARIES does not place any restrictions on the buffer page replacement policy. The steal buffer management policy may be used. In-place updating is performed on nonvolatile storage” (Page 113), “creating a data structure for dirty page tracking” as “ARIES takes checkpoints. The checkpoint log records identify the transactions that are active, their states, and the LSNS of their most recently written log records, and also the modified data (dirty data) that is in the buffer pool. The latter information is needed to determine from where the redo pass of restart recovery should begin its processing. ACM Transactions on Database” (Page 110), “During restart recovery (see Figure 6), ARIES first scans the log, starting from the first record of the last checkpoint, up to the end of the log. During this analysis pass, information about dirty pages and transactions that were in progress at the time of the checkpoint is brought up to date as of the end of the log. The analysis pass uses the dirty pages information to determine the starting point ( RedoLSN) for the log scan of the immediately following redo pass.” (Page 111), “A table called the dirty pages table is used to represent information about dirty buffer pages during normal processing. This table is also used during restart recovery” (Page 114), and “The minimum RecLSN pass during restart ARIES: A Transaction Recovery Method . 115 value in the table gives the starting point for the redo recovery” (Page 115), and “setting a dirty page log sequence number to a minimum of the first log sequence number corresponding to the first log record in the transaction log and the second log sequence number corresponding to the second log record in the transaction log” as “ARIES takes checkpoints. The checkpoint log records identify the transactions that are active, their states, and the LSNS of their most recently written log records, and also the modified data (dirty data) that is in the buffer pool. The latter information is needed to determine from where the redo pass of restart recovery should begin its processing. ACM Transactions on Database” (Page 110), “During restart recovery (see Figure 6), ARIES first scans the log, starting from the first record of the last checkpoint, up to the end of the log. During this analysis pass, information about 
	The examiner further notes that the secondary reference of Haderle describes the ARIES database methodology that clearly supports WAL.  The combination would result in the database system of Nettleton to use WAL.  Moreover, the RecLSN (i.e. the claimed dirty page log number) is set as the minimum.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Haderle’s would have allowed Nettleton’s to provide a method for improved flexibility and better performance, as noted by Haderle (Page 96).
	Nettleton and Haderle do not explicitly teach:
D)  wherein records in the database page have a fixed size.
	Beatty, however, teaches “wherein records in the database page have a fixed size” as “The PFS pages record the allocation status of each page, such as whether an individual page has been allocated and the amount of free space on each page” (Paragraph 9).
	The examiner further notes that the instant specification explicitly states that PFS pages have records with a fixed size typically (See “A PFS page 504 typically includes records for a relatively large number of different database pages (e.g., 8088 pages). Each record may be a fixed size (e.g., one byte)” (Paragraph 57)).  Thus, the records in the PFS pages of Beatty (which is from the same assignee as the instant application, namely Microsoft) teaches the claimed fixed size.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Beatty’s would have allowed Nettleton’s and Haderle’s to provide a method for expanding on ways to track free space, as noted by Beatty (Paragraph 9).

Regarding claim 25, Nettleton further teaches a method comprising:
A)  wherein neither the first thread nor the second thread has exclusive access to the database page (Paragraph 33).
	The examiner notes that Nettleton teaches “wherein neither the first thread nor the second thread has exclusive access to the database page” as “The lock manager 230 can determine whether a lock on a particular resource can be granted, and is typically well suited to administer sub-page locking (e.g., row level locking), as each transaction T1 to Tn can operate on its respective copy of a data page. Since many copies of the data page can exist at any given time, the lock manager 230 can typically assure that concurrent transaction can modify information in a same data page, albeit at different rows. For example, lock manager 230 can grant an exclusive lock for a particular row to a transaction, and other transactions would then be restricted to modify such row, even though modifications to other rows can still be permitted. Thus, based 

Regarding claim 27, Nettleton does not explicitly teach a method comprising:
A)  wherein: the database page corresponds to a node that is part of a B-tree representation of data;
B)  the first record corresponds to a first key of the node; and 
C)  the second record corresponds to a second key of the node.
	Haderle, however, teaches “wherein: the database page corresponds to a node that is part of a B-tree representation of data” as “a key inserted on page 10 of a B ‘-tree by one transaction may be moved to page 20 by another transaction before the key insertion is committed. Later, if the first transaction were to roll back, then the key will be located on page 20 by retraversing the tree and deleted from there. A CLR will be written to describe the key deletion on page 20. This permits page-oriented redo which is very efficient. [59, 621 describe ARIES/LHS and ARIES/IM which exploit this logical undo feature” (Page 110), “the first record corresponds to a first key of the node” as “a key inserted on page 10 of a B ‘-tree by one transaction may be moved to page 20 by another transaction before the key insertion is committed. Later, if the first transaction were to roll back, then the key will be located on page 20 by retraversing the tree and deleted from there. A CLR will be written to describe the key deletion on page 20. This permits page-oriented redo which is very efficient. [59, 621 describe ARIES/LHS and ARIES/IM which exploit this logical undo feature” (Page 110), and “the second record corresponds to a second key of the node” as “a key inserted on page 10 of a B ‘-tree by one transaction may be moved to page 20 by another transaction before the key insertion is committed. Later, if the first transaction were to roll back, then the key will be located on page 20 by retraversing the tree and deleted from there. A CLR will be written to describe the key deletion on page 20. This permits page-oriented redo which is very efficient. [59, 621 describe ARIES/LHS and ARIES/IM which exploit this logical undo feature” (Page 110),
	The examiner further notes that the secondary reference of Haderle describes the ARIES includes B-Tree support with key insert.  The combination would result in the concurrent updates of Nettleton to be key updates.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Haderle’s would have allowed Nettleton’s to provide a method for improved flexibility and better performance, as noted by Haderle (Page 96).

Regarding claim 28, Nettleton does not explicitly teach a method comprising:
A)  setting a log sequence number of the database page to a maximum of the first log sequence number and the second log sequence number.
	Haderle, however, teaches “setting a log sequence number of the database page to a maximum of the first log sequence number and the second log sequence number” as “Every log record is assigned a unique log sequence number (LSN) when that record is appended to the log. The LSNS are assigned in ascending 
	The examiner further notes that the secondary reference of Haderle clearly teaches that log records each have LSNs and that the page of the database contains the latest (i.e. max) LSN number.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Haderle’s would have allowed Nettleton’s to provide a method for improved flexibility and better performance, as noted by Haderle (Page 96).
9.	Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nettleton et al. (U.S. PGPUB 2005/0289189) in view of Haderle et al. (Article entitled “ARIES:  A Transaction Recovery Method Supporting Fine-Granularity Locking and Partial Rollbacks Using Write-Ahead Logging”, dated 1992), and further in view of Beatty et al. (U.S. PGPUB 2012/0179655) as applied to claims 8, 9, 11, 14, 23, 25, and 27-28 above, and further in view of Mohan et al. (Article entitled “Algorithms for Flexible Space Management in Transaction Systems Supporting Fine-Granularity Locking”, dated 1994).
10.	Regarding claim 10, Nettleton and Haderle do not explicitly teach a method comprising:
A)  wherein: the database page comprises a page free space (PFS) page.
	Beatty, however, teaches “wherein: the database page comprises a page free space (PFS) page” as “The PFS pages record the allocation status of each page, such as whether an individual page has been allocated and the amount of free space on each page” (Paragraph 9).
	The examiner further notes that the PFS pages of Beatty (which is from the same assignee as the instant application, namely Microsoft) teaches the claimed PFS page.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Beatty’s would have allowed Nettleton’s and Haderle’s to provide a method for expanding on ways to track free space, as noted by Beatty (Paragraph 9).
Nettleton, Haderle, and Beatty do not explicitly teach:
B)  the first record comprises first metadata corresponding to a first database page; and 
C)  the second record comprises second metadata corresponding to a second database page.
	Mohan, however, teaches “the first record comprises first metadata corresponding to a first database page” as “Typically, each file containing records has a few pages called free space inventory pages (FSIPs). They are called space map pages (SMPs) in DB2. Each FSIP describes the space information relating to a large number of data or index pages” (Page 132), and “the second record comprises second metadata corresponding to a second database page” as “Typically, each file containing records has a few pages called free space inventory pages (FSIPs). They are called space map pages (SMPs) in DB2. Each FSIP describes the space information relating to a large number of data or index pages” (Page 132).
	The examiner further notes that Mohan teaches that inventory pages can includes descriptive data (i.e. metadata) about large numbers of data pages (i.e. first and second database pages).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Mohan’s would have allowed Nettleton’s, Haderle’s, and Beatty’s to provide a method to reduce overhead in data page management, as noted by Mohan (Page 143).

Regarding claim 26, Nettleton and Haderle do not explicitly teach a method comprising:
A)  wherein: the database page comprises a page free space (PFS) page.
	Beatty, however, teaches “wherein: the database page comprises a page free space (PFS) page” as “The PFS pages record the allocation status of each page, such as whether an individual page has been allocated and the amount of free space on each page” (Paragraph 9).
	The examiner further notes that the PFS pages of Beatty (which is from the same assignee as the instant application, namely Microsoft) teaches the claimed PFS page.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Beatty’s would have allowed Nettleton’s and Haderle’s to provide a method for expanding on ways to track free space, as noted by Beatty (Paragraph 9).
	Nettleton, Haderle, and Beatty do not explicitly teach:
B)  the first record comprises first metadata corresponding to a first database page; and 
C)  the second record comprises second metadata corresponding to a second database page.
	Mohan, however, teaches “the first record comprises first metadata corresponding to a first database page” as “Typically, each file containing records has a few pages called free space inventory pages (FSIPs). They are called space map pages (SMPs) in DB2. Each FSIP describes the space information relating to a large number of data or index pages” (Page 132), and “the second record comprises second metadata corresponding to a second database page” as “Typically, each 
	The examiner further notes that Mohan teaches that inventory pages can includes descriptive data (i.e. metadata) about large numbers of data pages (i.e. first and second database pages).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Mohan’s would have allowed Nettleton’s, Haderle’s, and Beatty’s to provide a method to reduce overhead in data page management, as noted by Mohan (Page 143).
11.	Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nettleton et al. (U.S. PGPUB 2005/0289189) in view of Haderle et al. (Article entitled “ARIES:  A Transaction Recovery Method Supporting Fine-Granularity Locking and Partial Rollbacks Using Write-Ahead Logging”, dated 1992), and further in view of Beatty et al. (U.S. PGPUB 2012/0179655) as applied to claims 8, 9, 11, 14, 23, 25, and 27-28 above, and further in view of Bright (U.S. Patent 8,682,872).
12.	Regarding claim 21, Nettleton, Haderle, and Beatty do not explicitly teach a method comprising:
A)  wherein the first update and the second update are structured so that they do not result in cascading operations being performed with respect to the database page.
	Bright, however, teaches “wherein the first update and the second update are structured so that they do not result in cascading operations being performed with respect to the database page” as “A technique is disclosed that avoids index page splits when inserting large numbers of rows into a table of a relational database. Keys in index pages are moved to successive index pages to make room to insert keys on the original index page. Where no room is available on successive pages, a new index page is created to hold moved keys” (Abstract).
	The examiner further notes that the secondary reference of Bright teaches the concept of avoiding page splits (i.e. an example of a cascading operation) when processing an insert (i.e. an example of an update operation).  The combination would result in avoiding cascading operations when processing the updates in Nettleton and Haderle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Bright’s would have allowed Nettleton’s, Haderle’s, and Beatty’s to provide a method for better locality in pages, as noted by Bright (Abstract).

Regarding claim 24, Nettleton, Haderle, and Beatty do not explicitly teach a method comprising:
A)  wherein the first update and the second update are structured so that they do not result in cascading operations being performed with respect to the database page.
	Bright, however, teaches “wherein the first update and the second update are structured so that they do not result in cascading operations being performed with respect to the database page” as “A technique is disclosed that avoids index page splits when inserting large numbers of rows into a table of a relational database. 
	The examiner further notes that the secondary reference of Bright teaches the concept of avoiding page splits (i.e. an example of a cascading operation) when processing an insert (i.e. an example of an update operation).  The combination would result in avoiding cascading operations when processing the updates in Nettleton and Haderle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Bright’s would have allowed Nettleton’s, Haderle’s, and Beatty’s to provide a method for better locality in pages, as noted by Bright (Abstract).
Allowable Subject Matter
13.	Claims 13 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Specifically, although the prior art (See Pingenot) teaches the well-known concept of a thread-safe, the detailed limitations directed towards only one thread successfully creating a dirty page tracking structure amongst two concurrent threads attempting to create the dirty page tracking structure is not found in the prior art in conjunction with the rest of the limitations of the parent independent claims.  
	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Specifically, although the prior art (See Bright) teaches locking of database pages, the detailed negative limitations directed towards the structuring of the first and second concurrent threads not causing records to be moved into a different page and not causing records to be moved into the current page is not found in the prior art in conjunction with the rest of the limitations of the parent independent claims.  
Claim 30 is allowed.
Specifically, although the prior art (See Pingenot) teaches the well-known concept of a thread-safe, the detailed limitations directed towards only one thread successfully creating a dirty page tracking structure amongst two concurrent threads attempting to create the dirty page tracking structure is not found in the prior art.
Dependent claims 31-34 are deemed allowable for depending on the deemed allowable subject matter of independent claim 30.
Response to Arguments
14.	Applicant’s arguments with respect to claims 8-11, 13-14, and 21-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See newly applied art of Beatty).
Applicant's arguments filed on 08/05/2021 have been fully considered but they are not persuasive.
Applicants argue on Page 09 that “However, Haderle does not teach concurrent updates to different records in a database page by different threads. Although Haderle describes setting the page_LSN field to “the LSN of the log record that describes the latest update to the page,” Haderle does not provide any guidance for what should happen when “the latest update to the page” includes two concurrent updates to different records from different threads. Therefore, Haderle does not teach or suggest anything about the specific problem being addressed by amended claim 8. Haderle certainly does not teach or suggest the specific solution required by amended claim 8, namely, “setting a log sequence number of the database page to a maximum of the first log sequence number corresponding to the first log record in the transaction log and the second log sequence number corresponding to the second log record in the transaction log.””.  However, the primary reference of Nettleton already teaches the claimed concurrent updates.  Moreover, the examiner wishes to refer to Haderle which states “In this paper we present a simple and efficient method, called ARIES ( Algorithm for Recovery and Isolation Exploiting Semantics), which supports partial rollbacks of transactions, fine granularity (e. g., record) locking and recovery using write-ahead logging (WAL)… ARIES supports fuzzy checkpoints, selective and deferred restart, fuzzy image copies, media recovery, and high concurrency lock modes (e. g., increment /decrement) which exploit the semantics of the operations and require the ability to perform operation logging. ARIES is flexible with respect to the kinds of buffer management policies that can be implemented. It supports objects of varying length efficiently. By enabling parallelism during restart, page-oriented redo, and logical undo, it enhances concurrency and performance. We show why some of the System R paradigms for logging and recovery, which were based on the shadow page technique, need to be changed in the context of WAL” (Abstract), “Every log record is assigned a unique log sequence number (LSN) when that record is appended to the log. The LSNS are assigned in ascending sequence” (Page 96), “ARIES uses a single LSN on each page to track the page’s state. Whenever a page is updated and a log record is written, the LSN of the log record is placed in the page-LSN field of the updated page. This tagging of the page with the LSN allows ARIES to precisely track, for restart- and media recovery purposes, the state of the page with respect to logged updates for that page. It allows ARIES to support novel lock modes! using which, before an update performed on a record’s field by one transaction is committed, another transaction may be permitted to modify the same data for specified operations” (Page 110), “LSN. Address of the first byte of the log record in the ever-growing log address space. This is a monotonically increasing value. This is shown here as a field only to make it easier to describe ARIES. The LSN need not actually be stored in the record” (Page 113), and “One of the fields in every page of the database is the page-LSN field. It contains the LSN of the log record that describes the latest update to the page. This record may be a regular update record or a CLR. ARIES expects the buffer manager to enforce the WAL protocol. Except for this, ARIES does not place any restrictions on the buffer page replacement policy. The steal buffer management policy may be used. In-place updating is performed on nonvolatile storage” (Page 113).
	The examiner further notes that Haderle clearly teaches that log records each have LSNs and that the page of the database contains the latest (i.e. max) LSN number.  Therefore, in contrast to the assertions from the applicants, the max LSN of Haderle teaches the claimed setting to a maximum LSN.  Moreover, Haderle also discusses concurrency and parallelism (See abstract).  
“As the Kodandaramaih paper suggests, there are at least two important differences between what Haderle describes and what is recited in amended claim 8.  First, Haderle does not satisfy amended claim 8’s requirement that “records in the database page have a fixed size.” In fact, the Kodandaramaih paper indicates that Haderle’s approach could not be implemented in a database with “fixed size” records, as required by amended claim 8.  Second, although Haderle describes setting a page LSN to a max LSN, the max LSN in Haderle is “the max LSN of the mini-page LSNs’ (emphasis added). It is not, as amended claim 8 requires, the maximum LSN from among a plurality of LSNs corresponding to different log records in a transaction log.  Accordingly, Applicant respectfully submits that even if Nettleton and Haderle were combined in the manner proposed in the Office Action, the resulting combination would not include all of the subject matter of amended claim 8. Therefore, Applicant respectfully submits that amended claim 8 and its corresponding dependent claims should be allowed”.  However, the Kodandaramaih paper simply states that the authors could not adopt a scheme to PFS pages.  There is no language that states that such a modification to fixed size PFS pages is impossible.  Indeed, the current 103 rejection provides such a rational for the modification.  Additionally, as explained above, Haderle clearly teaches that log records each have LSNs (which are unique identifiers to log records of transaction logs as defined in Haderle) and that the page of the database contains the latest (i.e. max) LSN number.  Therefore, in contrast to the assertions from the applicants, the max LSN of Haderle teaches the claimed setting to a maximum LSN.  
	Applicants argue on Page 12 that “none of the cited references teach or suggest this claimed subject matter. Accordingly, Applicant respectfully submits that new claims 21 and 22 should be allowed”.  However, the examiner wishes to refer to Bright which states “A technique is disclosed that avoids index page splits when inserting large numbers of rows into a table of a relational database. Keys in index pages are moved to successive index pages to make room to insert keys on the original index page. Where no room is available on successive pages, a new index page is created to hold moved keys” (Abstract).  The examiner further notes that the secondary reference of Bright teaches the concept of avoiding page splits (i.e. an example of a cascading operation) when processing an insert (i.e. an example of an update operation).  The combination would result in avoiding cascading operations when processing the updates in Nettleton and Haderle.  Thus, in contrast to the assertions from the applicants, the avoidance of page splits (i.e. a cascading operation) in Bright teaches the subject matter of claim 21.
	Applicants argue on Page 12 that “As noted above, Haderle does not teach concurrent updates to different records in a database page by different threads. Therefore, Haderle does not address the specific problem being addressed by new independent claim 23, in which a record in the dirty_pages table is created based on a plurality of concurrent updates. Haderle certainly does not teach or suggest the specific solution required by new independent claim 23, namely “setting a dirty page log sequence number to a minimum of the first log sequence number corresponding to the first log record in the transaction log and the second log sequence number corresponding to the second log record in the transaction log.” Haderle’s reference to a “minimum RecLSN value” is in a different context and does not address the problem that new independent claim 23 addresses.  For at least the foregoing reasons, Applicant respectfully submits that new independent claim 23 and its corresponding dependent claims should be allowed”.  However, the primary reference of Nettleton already teaches the claimed concurrent updates.  Moreover, the examiner wishes to refer to Haderle which states “In this paper we present a simple and efficient method, called ARIES ( Algorithm for Recovery and Isolation Exploiting Semantics), which supports partial rollbacks of transactions, fine granularity (e. g., record) locking and recovery using write-ahead logging (WAL)… ARIES supports fuzzy checkpoints, selective and deferred restart, fuzzy image copies, media recovery, and high concurrency lock modes (e. g., increment /decrement) which exploit the semantics of the operations and require the ability to perform operation logging. ARIES is flexible with respect to the kinds of buffer management policies that can be implemented. It supports objects of varying length efficiently. By enabling parallelism during restart, page-oriented redo, and logical undo, it enhances concurrency and performance. We show why some of the System R paradigms for logging and recovery, which were based on the shadow page technique, need to be changed in the context of WAL” (Abstract), “ARIES takes checkpoints. The checkpoint log records identify the transactions that are active, their states, and the LSNS of their most recently written log records, and also the modified data (dirty data) that is in the buffer pool. The latter information is needed to determine from where the redo pass of restart recovery should begin its processing. ACM Transactions on Database” (Page 110), “During restart recovery (see Figure 6), ARIES first scans the log, starting from the first record of the last checkpoint, up to the end of the log. During this analysis pass, information about dirty pages and transactions that were in progress at the time of the checkpoint is brought up to date as of the end of the log. The analysis pass uses the dirty pages information to determine the starting point ( RedoLSN) for the log scan of the immediately following redo pass.” (Page 111), “A table called the dirty pages table is used to represent information about dirty buffer pages during normal processing. This table is also used during restart recovery” (Page 114), and “The minimum RecLSN pass during restart value in the table gives the starting point for the redo recovery” (Page 115).
	The examiner further notes that the secondary reference of Haderle describes the ARIES database methodology that clearly supports WAL.  The combination would result in the database system of Nettleton to use WAL.  Moreover, the RecLSN (i.e. the claimed dirty page log number) is set as the minimum.  Moreover, Haderle also discusses concurrency and parallelism (See abstract).  
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2017/0046377 issued to Barber et al. on 16 February 2017.  The subject matter disclosed therein is pertinent to that of claims 8-11, 13-14, and 21-34 (e.g., methods to perform concurrent updates on database pages).
U.S. PGPUB 2014/0379991 issued to Lomet et al. on 25 December 2014.  The subject matter disclosed therein is pertinent to that of claims 8-11, 13-14, and 21-34 (e.g., methods to perform concurrent updates on database pages).
U.S. PGPUB 2016/0092488 issued to Sun et al. on 31 March 2016.  The subject matter disclosed therein is pertinent to that of claims 8-11, 13-14, and 21-34 (e.g., methods to perform concurrent updates on database pages).
Dhamankar et al. on 06 September 2012.  The subject matter disclosed therein is pertinent to that of claims 8-11, 13-14, and 21-34 (e.g., methods to perform concurrent updates on database pages).
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Mahesh Dwivedi
Primary Examiner
Art Unit 2168

September 21, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168